Citation Nr: 1140164	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent for left varicocele.

2.  Entitlement to an initial evaluation in excess of 0 percent for supraventricular tachycardia.

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file subsequently was transferred to the RO in St. Petersburg, Florida.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The issues of entitlement to an initial evaluation in excess of 0 percent for supraventricular tachycardia and service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted testimony that the Veteran wished to withdraw his increased rating claim for left varicocele.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an initial evaluation in excess of 0 percent for left varicocele have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2010).

The Veteran's representative testified at the March 2011 Board hearing that the Veteran wished to withdraw his increased rating claim for left varicocele.  

Because the Veteran has withdrawn his appeal as to the above issue, there remain no allegations of error of fact or law for appellate consideration on that issue, and the Board does not have further jurisdiction.


ORDER

Entitlement to an initial evaluation in excess of 0 percent for left varicocele is dismissed.


REMAND

The Veteran seeks a compensable rating for his service-connected supraventricular tachycardia (SVT).  He testified that he had one to two SVT episodes every two weeks that were brought on by exercise.  His representative also asserted on his behalf that the rating criteria requiring that a Holter monitor document the SVT episodes was not fair because those tests were performed when the Veteran was at rest.  The Veteran submitted a December 2008 statement from a VA physician, Dr. M., who noted that the Veteran was under his care and that it was his opinion that it would be too difficult to obtain four different documented cases of SVT on EKG or Holter monitor because the episodes lasted 15 to 20 minutes and they would be over by the time the Veteran got to the hospital.

A general VA examination was provided in March 2008 prior to the Veteran's discharge from service.  It was noted that the Veteran had episodic periods of palpitations associated with chest pain at the left sternal border, dizziness/near syncope, and dyspnea.  The episodes lasted only a few minutes during activity, but could also occur in non-exertional activities, in which case they could last for hours.  These episodes occurred once per month.  The EKG reading showed a septal infarct but no consecutive Q waves were noted.  The stress test results showed an estimated metabolic equivalents (METs) of 7 to 9.  

In August 2009, a VA ambulatory care notes shows the Veteran continued with episodic chest pain that was worsening in the past three months.  The episodes were associated with shortness of breath.  The Veteran had declined medication in the past but was now ready.  

As the record shows that the Veteran's SVT has potentially worsened since it was last evaluated in March 2008, another examination is warranted to determine the present severity of his SVT disability.

Also, the Veteran testified that he was receiving treatment at the VA Medical Center (VAMC) in Viera Beach.  These records should be obtained.

The Veteran also seeks service connection for a gastrointestinal disorder.  The service treatment records show a diagnosis of gastrointestinal reflux disease and that the Veteran had an appendectomy.  The Veteran underwent a general VA examination in March 2008, which only showed a diagnosis of episodic abdominal gastritis like pain and nausea.  The Veteran and his representative testified, however, that the Veteran had a present diagnosis of gastrointestinal reflux disease.  As the Veteran has indicated that he is receiving ongoing treatment from the VAMC in Viera Beach, the records should be obtained.  The Veteran should also be scheduled for an additional VA examination to determine whether he has a present gastrointestinal diagnosis related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete treatment records from Viera Beach, Florida VA treatment facility (Brevard OPT), dated since July 2008.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.  

2.  After completion of #1, schedule the Veteran for a VA cardiology examination to determine the present severity of his supraventricular tachycardia disability.  All appropriate testing should be conducted.

The examiner also should assess the following:

(a)  Whether there is permanent atrial fibrillation (lone atrial fibrillation).

(b)  The number of episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  

Please also describe all impairment associated with the supraventricular tachycardia including any functional impairment in day-to-day activities, workload in METs, and any other symptomatology due to the Veteran's supraventricular tachycardia.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current gastrointestinal disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the in-service gastrointestinal complaints and findings as well as the Veteran's continuing symptoms since his separation from service.

Please provide a complete rationale for your opinion.  If you cannot answer the above question without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


